DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9, and 16 each recite a combination of elements which contribute to a lack of clarity in the claim as a whole, including “determining a concentration of a plurality of wear metal particles in a lubricant”, “determining a filtered concentration of the plurality of wear metal particles using a baseline concentration of the plurality of wear metal particles”, “setting a diagnostic threshold for the plurality of wear metal particles based on the confidence parameter”, and “determining that the diagnostic threshold is exceeded”.
Regarding the limitation “determining a concentration of a plurality of wear metal particles in a lubricant”, in view of the Specification, the claim appears to recite that different types of wear metals are being detected, but the limitation is written in a vague 
Regarding the limitation “determining a filtered concentration of the plurality of wear metal particles using a baseline concentration of the plurality of wear metal particles”, the claim does not recite any way of using this determined value in the claim, rendering the meaning of this limitation, in the context of function and structure of the claimed invention, unclear. Further, if the plurality of wear metal particles refers to different wear metals, there would need to be a filtered concentration and a baseline concentration for each of the plurality of wear metals for this limitation to make sense.
Regarding the limitation “setting a diagnostic threshold for the plurality of wear metal particles based on the confidence parameter”, if the plurality of wear metal particles refers to different wear metals, there would need to be a filtered concentration and a baseline concentration for each of the plurality of wear metals for this limitation to make sense.
Regarding the limitation “determining that the diagnostic threshold is exceeded”, the claim does not recite what the diagnostic threshold is being exceeded by, rendering the step unclear. For continued examination, the filtered concentration values are interpreted as being compared to the diagnostic threshold for this step.
Claims 1-8, 10-15, and 17-20 are also rejected by virtue of dependence on claims 1, 9, and 16, respectively.
Claims 5, 12, and 8 recite “the determination that the diagnostic threshold is exceeded is based on a cumulative summation function that totals a plurality of exceedances, the plurality of exceedances regarding each instance that the diagnostic threshold is exceeded.” This limitation is unclear because the single “diagnostic threshold is exceeded” step is being defined by a plurality of instances of itself occurring.

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art (See attached PTO-892, and Nitsche [US2021/0381641A1] for one example) does not teach comparing a filtered concentration, of each of the plurality of wear metal particles determined using a baseline concentration of each of the plurality of wear metal particles, to the diagnostic threshold determined based on the confidence parameter, and a person having ordinary skill in the art would not have found reasonable motivation to modify any of the prior art to include this feature.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747